PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. That claimant, Amanda D. Cross, was traveling Route 119 across Webster Bridge, Taylor County, when both passenger side tires struck a large hole on the bridge.
2. Respondent was responsible for the maintenance of Webster Bridge, Taylor County.
3. Respondent failed to maintain properly Webster Bridge on the date of this incident and failed to provide warning devices at the location of the hole for the traveling public.
4. As a result of this incident, claimant’s vehicle sustained damage to two wheels in the amount of $631.76. Claimant did not have insurance coverage available to cover these damages.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the stipulation and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Route 119 Webster Bridge in Taylor County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her sustained *37loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $631.76.
Award of $631.76.